DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/ Amendments
The arguments/ amendments, dated 11/9/2020, have overcome:
The objection to claim 17.
Many (but not all) of the rejections of claim(s) 3-7, 9-26, 28-29, 32-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness (as Applicant provided no arguments concerning errors in the aforementioned rejections Examiner is assuming that any which were not corrected (amended) were merely due to error).
The rejection of claim(s) 1-4, 10-15, 19-20, 22-24, 26, 32, 34-35 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Macoviak et al. (US 2009/0043381 A1 – as previously cited).
The rejection of claim(s) 1-7, 10-14, 17, 19-25, 28-29, 32-34 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Gross et al. (US 2009/0149872 A1 – as previously cited). 
The aforementioned objections/ rejections have been withdrawn.
It should be noted, Examiner marked the subject matter of previous claim(s) 9, 16 and 18 allowable (including over BUCH et al. (US 2008/0039935 A1 – as previously cited)).  The subject matter of the aforementioned claims was incorporated into the various independent claims without meaningful arguments presented by Applicant.  However, upon further consideration Examiner believes a rejection of some of the claims can still be made, as is detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 4-7, 10-12, 14-15, 17-26, 28-29, 32-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Within claim 3, lines 4: Applicant claims, “a portion of the posterior leaflet”; it is unclear, and therefore indefinite, if this is the same as OR in addition to the “at least a portion of the posterior leaflet” (within claim 1, lines 8-9).
Within claim 4, line 9: Applicant claims, “an unextended state”; it is unclear, and therefore indefinite, if this is the same as OR in addition to the “unexpanded state” (within claim 4, line 4).  For the purposes of examination, Examiner is assuming the two states are the same as there does not appear to be any disclosure relating to two different pre-expansion states.  Claim(s) 5-7, which depend from claim 4, inherit all the problems associated with claim 4.
Within claim 5, line 2: Applicant claims, “extending the extension unit”; however there is no previous support or mention of an extending the extension unit step only an extending the projections step.
Within claim 10, lines 3-4 (and claim 10, lines 7-8; and claim 10, line 8): Applicant claims, “at least one leaflet”; additionally, within claim 10, line 9 (and claim 10, line 10): Applicant claims, “the leaflet”; it is unclear, and therefore indefinite, if there is ONE OR AT LEAST ONE leaflet.  It should be 
Within claim 11, line 2: Applicant claims, “the heart wall”; it is unclear, and therefore indefinite, if this is the same as OR different from the “subannular heart wall” within claim 10, line 7.
Within claim 36, line 3: Applicant claims, “positioning the repair device under the posterior leaflet”; however there is no previous support or mention of an positioning the repair device under the posterior leaflet step only an implanting the repair device step.  Claim(s) 37-38, which depend from claim 36, inherit all the problems associated with claim 36.
Within claim 36, line 6: Applicant claims, “an unextended state”; it is unclear, and therefore indefinite, if this is the same as OR in addition to the “unexpanded state” (within claim 36, line 4).  For the purposes of examination, Examiner is assuming the two states are the same as there does not appear to be any disclosure relating to two different pre-expansion states.  
Within claim 37, line 2: Applicant claims, “extending the extension unit”; however there is no previous support or mention of an extending the extension unit step only an extending the projections step.  Claim(s) 38, which depend from claim 37, inherit all the problems associated with claim 37.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-12, 14-15, 17-24, 26, 28-29, 33-37 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by BUCH et al. (US 2008/0039935 A1 – as previously cited).
	BUCH et al. discloses a method of repairing a native mitral valve/ reducing mitral valve regurgitation having an anterior leaflet (AML) and a posterior leaflet (PML) between a left atrium and a left ventricle (paragraphs [0069, 0071]).  The method comprising: implanting/ positioning a repair device (support 8/ assembly 30) having a support/ extension unit (balloons 32, 34, 36 and inflation shaft 82), as can be seen in figs. 5-8, 14A-14B, in the left ventricle under the posterior leaflet (PML) and between a wall of the left ventricle and chordae tendineae (paragraphs [0081-0083, 0099]); the support/ extension unit (balloons 32, 34, 36 and inflation shaft 82) comprising: projections (balloons 32, 34, 36) and depressions (space along the inflation shaft 82 between balloons 32, 34, 36) (paragraphs [0081, 0099]); extending the projections (balloons 32, 34, 36) along an underside of the posterior leaflet (PML) such that they press against the posterior leaflet and basal chordae tendineae are positioned in at least some of the depressions (space along the inflation shaft 82 between balloons 32, 34, 36), as can be seen in fig. 11B, thereby once expanded pressing against/ engaging the underside of the posterior leaflet (PML), as can be seen in fig. 1B, 11B, with the support/ extension unit (balloons 32, 34, 36 and inflation shaft 82) projecting in an anterior direction to push/ move a portion of the posterior leaflet (PML) toward the anterior leaflet (AML) (the movement/ pressing of the PML can be determined by the difference in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCH et al. (US 2008/0039935 A1 – as previously cited) in view of Gross et al. (US 2009/0149872 A1 – as previously cited).
BUCH et al. discloses the invention substantially as claimed, as discussed above.  However, BUCH et al.  does not disclose the inflation medium to comprises a curable fluid.
Gross et al. teaches a method of treating mitral valve regurgitation by implanting/ positioning a repair device (band 30), as can be seen in figs. 14A-16, having an inflatable support/ extension unit in the left ventricle under the posterior leaflet to push/ move a portion of the posterior leaflet toward the anterior leaflet (paragraphs [0168-0172]).  The inflatable support/ extension unit maybe filled with saline or a curable fluid (liquid that solidifies) (paragraph [0170]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the curable fluid (liquid that solidifies), as taught by Gross et al., instead of the saline within the projections/ inflatable bladder (balloons 32, 34, 36), as disclosed by BUCH et al., as Gross et al. teaches saline and a curable fluid (liquid that solidifies) to be substitutes for each other within the art (both structures are used for the same purpose - to reduce mitral valve regurgitation in the same manner – by positioning an inflatable member below a leaflet to buttress it).


Allowable Subject Matter
Claim(s) 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.